MEMORANDUM **
The district court properly calculated Bazell’s recommended sentencing range based on his plea agreement,1 and made findings on all properly disputed facts.2 There was sufficient evidence linking Bazell to more than two kilograms of cocaine, triggering the higher base offense level. The district court’s recommendation as to participation in drug treatment is nonbinding and therefore unreviewable. Moreover, the issue is moot because Bazell has been deemed eligible for the treatment program and is on the waiting list to participate. The district court permitted Bazell to speak extensively at his sentencing hearing and therefore did not deny his right of allocution.3
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.


. U.S. Sentencing Guidelines Manual § 2D1.1(c)(6) (2002).


. See United States v. Carter, 219 F.3d 863, 867 (9th Cir.2000)


. See United States v. Leasure, 122 F.3d 837, 840 (9th Cir. 1997) (per curiam).